Application having been made to this court by Abe Ray Segal setting forth that he has been convicted of subornation of perjury in the Federal courts, and that, in order to eliminate the expense and the necessity of any proceedings for his disbarment, he returns to the court his certificate of admission and asks for permission to resign and withdraw from the practice of law in the courts of this state.
It Is Hereby Ordered, That the petition of Abe Ray Segal for permission to resign and withdraw from the practice of law is hereby granted, and
It Is Further Adjudged, That said Abe Ray Segal is disbarred from the practice of law in all courts of the State of Minnesota.
Let Judgment Be Entered Accordingly.
BY THE COURT
Roger L. Dell Chief Justice.